Citation Nr: 0528801	
Decision Date: 10/26/05    Archive Date: 11/09/05

DOCKET NO.  02-20 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for Human 
Immunodeficiency Virus (HIV).

2.  Entitlement to service connection for type II diabetes 
mellitus, with retinopathy, neuropathy, and nephropathy.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to an increased rating for esophageal reflux 
disease, now rated 10 percent disabling.

5.  Entitlement to an increased rating for right knee 
chondromalacia, now rated 10 percent disabling.

6.  Entitlement to an effective date earlier than September 
18, 2001, for the assignment of a 10 percent rating for right 
knee chondromalacia.

7.  Entitlement to an increased rating for asthma, now rated 
30 percent disabling.

8.  Entitlement to an increased rating for left foot plantar 
keratosis, now rated 10 percent disabling.

9.  Entitlement to an increased rating for right foot plantar 
keratosis, now rated 10 percent disabling.

10.  Entitlement to an effective date prior to January 25, 
2001, for the assignment of separate ratings for right and 
left foot plantar keratosis.

11.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).

12.  Entitlement to an increased (initial) rating for 
coronary artery disease, now rated 30 percent disabling.

13.  Entitlement to an effective date earlier than August 30, 
2000, for the award of service connection and a 30 percent 
rating for coronary artery disease.

14.  Whether an error was made in withholding or reducing 
Department of Veterans Affairs compensation benefits during a 
period of incarceration from May 28, 1996, to March 9, 2000.

15.  Entitlement to an increased rating for hypertension, now 
rated 10 percent disabling.

16.  Entitlement to service connection for constipation.

17.  Entitlement to service connection for diverticulitis.


WITNESSES AT HEARING ON APPEAL

The veteran and his brother

ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel



INTRODUCTION

The veteran served on active duty from May 1975 to May 1979.

This appeal comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  The veteran testified 
before the Board at a hearing in March 2003.  In September 
2003, the Board remanded some of the issues involved in this 
appeal.

Later, the veteran requested a hearing before the Board on 
issues subsequently associated with this appeal, and such 
hearing was scheduled for September 2005.  However, the 
veteran has withdrawn in writing his request for that 
hearing.

The veteran has submitted additional evidence, accompanied by 
written waivers of initial RO consideration of that evidence.

In January 2001, the RO notified the veteran that he had been 
overpaid in the amount of $5,343.10.  The veteran has 
requested a waiver of the recovery of this overpayment, but 
it does not appear that the RO has taken action on this claim 
except with regard to the issue of the propriety of the 
reduction in VA disability compensation benefits during the 
veteran's incarceration from May 28, 1996, to March 9, 2000.  
This matter is referred to the RO for action, as appropriate.

The veteran has also filed a claim for lost checks.  In 
December 2003, the RO wrote that it had suspended processing 
the veteran's lost checks claim to allow VA's Appeals 
Management Center to process a remand by the Board of other 
claims in the Board's September 2003 decision.  The RO 
indicated that it would resume processing the lost checks 
claim as soon as the file had been returned from the Appeals 
Management Center.  It is not clear if the RO has resumed 
processing that claim.  The Board's decision today addresses 
only the propriety of the reduction of the VA disability 
compensation benefits during the period of incarceration at 
issue, not the veteran's claim for lost checks.  Therefore, 
the RO should address the veteran's lost checks claim.  

The claims for a TDIU rating, for an increased rating for 
hypertension, and for service connection for constipation and 
for diverticulitis are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  All required notices and assistance to the veteran 
(except with regard to the claims that are the subject of the 
remand portion of this decision) have been provided, and all 
evidence needed for disposition of these claims has been 
obtained.

2.  HIV, diabetes mellitus, and sinusitis were manifested 
many years after the veteran's active service and have not 
been shown to be related to that service or to any incident 
therein.

3.  Esophageal reflux disease is manifested by some 
epigastric distress with dysphagia and reflux, but not with 
regurgitation, substernal or arm or shoulder pain, or 
considerable impairment of health.

4.  Right knee chondromalacia is manifested by no more than 
very mild limitation of function with pain, but ranges of 
motion of the right knee are generally well within normal 
limits.

5.  Asthma is manifested by frequent asthma attacks requiring 
the use of inhalers, but systemic (oral or parenteral) 
corticosteroid use is contraindicated; the FEV-1 levels are 
generally at or above 56 percent.

6.  Plantar keratosis of the left foot is manifested by 
tender and painful growths that produce no more than moderate 
disability of the left foot.

7.  Plantar keratosis of the right foot is manifested by 
tender and painful growths that produce no more than moderate 
disability of the right foot.

8.  Coronary artery disease is manifested by substantiated 
angina attacks, left ventricular hypertrophy, left 
ventricular function with an ejection fraction greater than 
50 percent, and a workload of 7 METs prior to development of 
dyspnea, fatigue, angina, dizziness, or syncope.

9. On May 16, 1996, the veteran first filed claims for 
increased ratings for angina, plantar keratoses, and 
chondromalacia, that remained pending until the RO decisions 
that are now on appeal.

10.  It was factually ascertainable that the veteran was 
entitled to separate 10 percent ratings for plantar keratosis 
of the left foot and for plantar keratosis of the right foot 
as of the date of his claim, i.e., May 16, 1996.

11.  It was not factually ascertainable that the veteran's 
right knee chondromalacia had worsened at any time prior to 
September 18, 2001.

12.  It was not factually ascertainable that the veteran had 
coronary artery disease prior to August 30, 2000.

13.  From May 28, 1996, to March 9, 2000, the veteran was 
incarcerated for a felony, and his VA disability compensation 
payments were required to be reduced to the 10 percent level 
during such incarceration.





CONCLUSIONS OF LAW

1.  HIV was not incurred in or aggravated during active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).

2.  Type II diabetes mellitus, with retinopathy, neuropathy, 
and nephropathy were not incurred in or aggravated during 
active service.  38 U.S.C.A. §§ 1101(3), 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

3.  Sinusitis was not incurred in or aggravated during active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).

4.  The criteria for an increase in the 10 percent rating for 
esophageal reflux disease are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.114, Diagnostic Code (DC) 7346 
(2004).

5.  The criteria for an increase in the 10 percent rating for 
chondromalacia of the right knee are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 
5260, 5261 (2004).

6.  The criteria for an increase in the 30 percent rating for 
asthma are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.97, Diagnostic Code (DC) 6602 (2004).

7.  The criteria for an increase in the 10 percent rating for 
plantar keratosis of the left foot are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5284 
(2004); 38 C.F.R. § 4.118, Diagnostic Codes (DCs) 7804, 7805, 
7819 (2002 and 2004).

8.  The criteria for an increase in the 10 percent rating for 
plantar keratosis of the right foot are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5284 
(2004); 38 C.F.R. § 4.118, Diagnostic Codes (DCs) 7804, 7805, 
7819 (2002 and 2004).

9.  The criteria for an increase in the 30 percent initial 
rating for coronary artery disease are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7005 
(1997 and 2004).

10.  The criteria for an effective date earlier than 
September 8, 2001, for the assignment of a 10 percent rating 
for right knee chondromalacia are not met.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2004).

11.  The criteria for an effective date of May 16, 1996, for 
the assignment of separate 10 percent ratings for plantar 
keratoses of the right and left feet are met.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2004).

12.  The criteria for an effective date earlier than August 
30, 2000, for the award of service connection and assignment 
of a 30 percent rating for coronary artery disease are not 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2004).

13.  The veteran's VA disability compensation benefits were 
properly withheld during the veteran's period of 
incarceration from May 28, 1996, to March 9, 2000.  
38 U.S.C.A. § 5313 (West 2002); 38 C.F.R. § 3.665 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board considers whether VA has satisfied all 
duties to notify and assist the veteran.  38 U.S.C.A. §§ 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2004).    

The provisions of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) apply to cases pending before VA on November 9, 
2000, even if the initial decision was issued before that 
date.  VA must give notice to a claimant in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before 
issuance of an initial unfavorable decision.  Upon receipt of 
a complete or substantially complete application, VA must 
notify the claimant and any representative of any information 
and any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim; this notice 
requires VA to indicate which portion of that information and 
evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  The 
notice must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the initial unfavorable decisions post-dated the 
November 9, 2000, effective date of the relevant notice and 
assistance requirements.  The notices regarding the veteran's 
claim informed him of the bases for the relevant decisions, 
what types of evidence would be needed, and how the evidence 
would be secured.  Any defect with regard to the timing of 
the notice to the veteran was harmless because of the 
thorough and informative notices provided throughout the 
adjudication of the claim.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).  

Specifically, in part, the RO sent the veteran correspondence 
in August 1996, October 2000, October 2002, December 2002, 
and August 2004; statements of the case in September 2002 and 
August 2004; and supplemental statements of the case in 
November 2004 (twice) and March 2005.  The Board also 
provided the veteran with a memorandum discussing in depth 
VA's duties to notify and assist claimants.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the veteran's claims, the evidence 
considered, and the pertinent laws and regulations (including 
38 U.S.C.A. §§ 5103 & 5107 and 38 C.F.R. § 3.159), and the 
reasons for the RO's decision.  There was no harm to the 
veteran, as VA made all efforts to notify and to assist him 
with regard to the evidence obtained, the evidence needed, 
the responsibilities of the parties in obtaining the 
evidence, and the more general notice of the need for any 
evidence in the veteran's possession.  Thus, VA has satisfied 
its "duty to notify" the veteran.

In addition, the record includes all relevant evidence 
necessary for purposes of reviewing this appeal.  The veteran 
has submitted several statements from relatives.  The record 
also includes many volumes of medical evidence, in addition 
to records produced in connection with a disability award 
from the Social Security Administration (SSA).  Finally, the 
VA medical center in Washington, DC, responded to an RO 
request for identified records that it did not have any 
record of the veteran at that facility.  

In conclusion, the Board finds that the VA has satisfied both 
the notice and duty to assist provisions of the law.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

I.  Claims for service connection for HIV, diabetes, and 
sinusitis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  When a 
condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b); see also 38 C.F.R. § 3.303(d). 

A determination of direct service connection requires (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).

Service connection may be presumed where certain chronic 
diseases manifest themselves to a compensable degree within 
one year after separation from service.  38 U.S.C.A. §§ 
1101(3), 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

HIV

The veteran alleges that he was exposed to various toxic 
chemical agents during his active service, as well as during 
a period in the Reserve Officers Training Corps (ROTC), and 
that such chemical exposure compromised his immune system.  
He also points out that he wandered into a contaminated area 
and later developed problems with peeling skin.  At other 
times, he has indicated that he developed HIV infection as a 
result of a blood transfusion during circumcision in active 
service.  He also posits that continued use of medications 
for his service-connected asthma have compromised his immune 
system.  He further suggests that his digestive system 
problems have also affected his immune system.  

The veteran's service medical records document various upper 
respiratory infections, but there is no in-service evidence 
of a chronic immune system disorder that is related to any 
current condition, to include the veteran's HIV condition.  
The Board thus turns to the post-service evidence.

According to a January 1996 record from a non-VA medical 
provider, the veteran had been treated for HIV since March 
1989, which is about 10 years after separation from service.  
(The veteran in fact has confirmed in testimony that the 
initial discovery that he was HIV-positive was in 1989.)  
However, he had been infected "well before his first 
visit."  This report also noted that the veteran had a 
history of anal carcinoma in situ in 1974, which was prior to 
active duty (i.e., May 1975 to May 1979).

Assessments from the Federal Medical Center in Rochester, 
Minnesota, from April 1996 noted that records accompanying 
the veteran showed that he had been HIV-positive since 1989.  
These assessments noted that "[t]he method of acquisition 
was through homosexual activity and possibly blood 
transfusion (1984)."

According to private medical records from the mid- and late 
1990s, the veteran had been known to have HIV infection since 
1989.  The veteran's risk factors for HIV had included 
homosexual activity and a 1984 blood transfusion.

On a September 2001 VA examination, the veteran reported 
having received a blood transfusion in the 1970s while in 
active service.  The report indicated that it was presumed 
that the source of the veteran's HIV infection was the in-
service blood transfusions.  The diagnosis was HIV-positive 
secondary to blood transfusion in the myocardial infarction, 
now on antiviral therapy.   

An April 2002 VA progress note referred to HIV due to blood 
transfusion.  In October 2002, a VA doctor also related the 
veteran's HIV to a history of blood transfusions.  

On a September 2004 VA examination, the examiner noted that 
the record indicated that the veteran had acquired HIV from 
homosexual activity.  The examiner noted that there may have 
been a blood transfusion in 1984 but that the veteran had not 
been able to describe a specific surgery other than a vague 
recollection of a circumcision.  The examiner commented that 
"[i]t would be extraordinary to require a blood transfusion 
for circumcision surgery, which is a very limited procedure 
which would not incur that level of bleeding."  The examiner 
also noted conflicting statements by the veteran that he may 
have undergone transfusions as a result of several bar fights 
in service (1977 and 1978).  The examiner concluded that the 
veteran's HIV disease was the result of described homosexual 
activity.  The examiner also noted that prednisone therapy 
for asthma could affect immunity, but that "[o]ne would not 
expect that to have an impact on his acquiring HIV, 
especially since that was not documented at that time."  

In a February 2005 addendum to the September 2004 VA 
examination, an examiner commented that he could not offer an 
opinion as to whether or not the veteran's HIV was contracted 
during his active service, because this would be "pure 
speculation."  He also stated that it was also "pure 
speculation as to whether or not his flu-like symptoms were 
related."  Moreover, the examiner was unable to offer an 
opinion as to the veteran's claimed chemical exposure because 
the records did not document any chemical exposure.  He also 
referred to his September 2004 opinion regarding the claimed 
blood transfusion during a circumcision.  

The Board finds that the medical evidence shows that the 
veteran did not contract an HIV infection during his active 
service, as a result of any demonstrated incident or exposure 
in service, or as a result of any medication for any service-
connected disability.  Although some references in the record 
discuss a possible association between the veteran's current 
HIV condition and an in-service blood transfusion, the record 
actually belies the occurrence of any such transfusion during 
service.  Nor is there competent evidence suggesting a link 
between HIV and any chemical or medicinal exposure.  Indeed, 
the overwhelming amount of evidence, including the evidence 
from the early years when the veteran was initially found to 
be HIV-positive, convincingly attributes the veteran's HIV 
condition to non-service-related matters. 

The veteran also testified before the Board in March 2003 
that he developed either an immune problem or the Asian flu 
in February 1978.  However, there is no competent medical 
evidence to suggest that any current immune system disorder, 
let alone HIV infection, is related in any way to an episode 
of the flu in 1978.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  He has also contended that he suffered from 
a compromised immune system during service, for which he 
received certain medication.  However, there is no competent 
medical evidence that in fact diagnoses or suggests a 
diagnosis of such a compromised immune system, let alone a 
relationship to the veteran's current HIV condition.

The weight of the credible evidence demonstrates that the 
veteran's HIV condition was first manifested many years after 
service and is not related to his active duty or to any 
incident therein.  As the preponderance of the evidence is 
against this claim, the "benefit-of-the-doubt" rule is not 
applicable, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  



Diabetes

There is no evidence of diagnosed diabetes during the 
veteran's active service or any chronic finding of elevated 
blood sugars.  More importantly, as will be discussed below, 
the record reveals an alternative, non-service-related 
etiology for the veteran's current diabetes mellitus.

The medical records (both VA and non-VA) indicate that the 
veteran has been diagnosed with diabetes mellitus since 1998.  

On treatment in May 1999, the veteran's diabetes was ascribed 
to protease inhibitors.  Further, an August 1999 report in 
connection with HIV treatment noted a history of drug-induced 
pancreatitis (the drug being related to HIV treatment).  

On VA treatment in September 2000, it was noted that the 
veteran had HIV secondary to a blood transfusion, with the 
date of diagnosis unknown but with treatment since 1988.  It 
was also noted that his diabetes was secondary to 
pancreatitis.  Records show treatment for pancreatitis, with 
recurrences, since 1998; the pancreatitis was related to 
medication used to treat the veteran's HIV.  

On VA examination in September 2001, it was noted that he had 
developed pancreatitis because of one HIV medication and that 
diabetes had been the result of the pancreatitis.  Diabetes 
had been diagnosed since 1998.  

Thus, this evidence shows that the veteran developed diabetes 
mellitus because of pancreatitis that, in turn, was 
attributable to one of the medications used to treat the 
veteran's non-service-connected HIV. 

The veteran testified before the Board in March 2003 that he 
was noted as having "borderline" diabetes just prior to 
separation from service.  He posits that his current diabetes 
is a progression of that initial finding of "borderline" 
diabetes.  However, the evidence more accurately demonstrates 
that the veteran's current diabetes is the result of 
pancreatitis, which in turn was the consequence of medication 
(didanosine) for HIV treatment.  The veteran lacks the 
necessary medical expertise to render an opinion on the 
matter.  See Espiritu, supra.  More significantly, the 
competent evidence suggests an etiology for the veteran's 
current diabetes that is entirely unrelated to his active 
service many years ago.  

Thus, the weight of the credible evidence demonstrates that 
the veteran's current diabetes mellitus was first manifested 
many years after service and is not related to his active 
duty or to any incident therein.  As the preponderance of the 
evidence is against this claim, the "benefit-of-the-doubt" 
rule is not applicable, and the Board must deny the claim.  
See 38 U.S.C.A. § 5107(b); Gilbert, supra.  

Sinusitis

The veteran's service medical records are replete with many 
findings of asthma, allergies, and upper respiratory 
infections.  However, there is no in-service evidence of any 
sinusitis.

According to an April 1996 report from the Federal Medical 
Center in Rochester, Minnesota, the veteran first presented 
with recurrent sinusitis in July 1995.  He continued to be 
treated for recurrent bacterial sinusitis in late 1996 and 
early 1997; sinus series X-rays showed fluid accumulation in 
the maxillary sinus.  Treatment included prescription of 
Augmentin.  He was also treated for acute and chronic 
sinusitis in 1999.  Medical reports indicated that he 
developed diarrhea that was probably related to treatment for 
sinusitis.  The medical evidence does not relate any current 
sinusitis to the veteran's service or to any disease or 
injury incurred in or aggravated by service.

Upon review of the voluminous evidence, the Board concludes 
that sinusitis was first manifested many years after service 
and is not related to the veteran's active duty or to any 
incident therein.  As the preponderance of the evidence is 
against this claim, the "benefit-of-the-doubt" rule is not 
applicable, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert, supra.


II.  Claims for increased ratings 

The veteran seeks increased ratings for the following 
service-connected disabilities: esophageal reflux disease, 
chondromalacia of the right knee, asthma, plantar keratoses 
of both feet, and coronary artery disease.  He has submitted 
many medical records, his own statements and arguments, and 
statements from several family members, including from a 
brother who is a dentist.  The post-service medical records 
reflect treatment for numerous medical issues, including both 
service-connected disabilities and non-service-connected 
disorders (such as rectal and anal cancer in 2004), an ulcer 
(in 2004), gout, and hyperlipidemia associated with HIV 
treatment.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2004).

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2004).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2004).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

Generally, the veteran's claims involve medical conditions 
for which entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue; with regard to those claims, the present level of the 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, the veteran timely 
appealed the rating initially assigned for coronary artery 
disease on the original grant of service connection.  Thus, 
with regard to that claim, the Board must consider 
entitlement to "staged ratings" for different degrees of 
disability since the original grant of service connection.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

Esophageal reflux disease

The veteran's esophageal reflux disease is now rated 10 
percent disabling.  He seeks an increased rating, asserting 
that he now has difficulty swallowing, constipation, and 
uncontrolled bowel activity.  

The veteran's esophageal reflux disease is rated by analogy 
to the criteria for hiatal hernias.  A 10 percent rating is 
warranted with two or more of the symptoms for the 30 percent 
evaluation of less severity.  A 30 percent rating is 
warranted for persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  A 60 percent rating is 
warranted for symptoms of pain, vomiting, material weight 
loss and hematemesis or melena with moderate anemia; or other 
symptom combinations productive of severe impairment of 
health.  38 C.F.R. § 4.114, Code 7346.

Words such as "mild" and "severe" are not defined in the 
VA Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. 4.6 (2004).

Private medical records from the mid- to late 1990s include 
many complaints of abdominal cramping and constipation.  

In August 1998, the veteran was diagnosed with gastritis due 
to ingestion of HIV medication that upset his stomach.  

According to an August 1999 non-VA doctor's report in 
connection with HIV treatment, the veteran was noted as 
having diarrhea that was associated with antibiotic 
medication.  He also was having chronic constipation and had 
a history of drug-induced pancreatitis (the drug being 
related to HIV treatment).  In September 1999, he complained 
of swallowing difficulties and a feeling of fullness when 
eating; the impression was dysphagia secondary to probable 
viral syndrome.  Thereafter, he had abdominal pain from 
heartburn, after pancreatitis was ruled out.  

An August 2001 VA progress note indicated that the veteran's 
gastroesophageal reflux disease was not relieved by Zantac.  
His medication was changed due to reflux recurrence.  

On VA examination in September 2001, the veteran was taking 
Proton pump inhibitors for gastroesophageal reflux disease, 
but he still had some reflux symptoms.  The diagnosis was 
symptomatic gastroesophageal reflux disease.  

In April 2002, gastroesophageal reflux disease was improved 
on Proton pump inhibitors, but he was having intermittent 
dysphagia symptoms.  It was also noted that the veteran's 
chest pain appeared to have a gastrointestinal origin.

In mid-2004, the veteran was treated for squamous cell 
carcinoma of the anus and rectum.  Side effects from 
chemotherapy included nausea.

On VA examination in September 2004, the veteran reported 
having burning pain in his epigastrium, as well as occasional 
reflux of stomach contents.  The examiner commented that the 
veteran's weight had fluctuated no doubt in relation to some 
of his medications and chemotherapy that he had been taking; 
but his weight was currently steady.  He denied being 
troubled by vomiting.  He occasionally felt stomach bloating 
after eating.  This was responsive to lactulose, which had 
helped with chronic constipation and the bloating sensation.  
The examination revealed that the veteran certainly had some 
symptoms of reflux, which were improved by therapy.  His 
greater complaints involved constipation and bloating.  But 
the examiner opined that the constipation was not caused by 
gastroesophageal reflux disease and that gastroesophageal 
reflux disease did not render him unemployable.

The RO denied service connection for constipation and 
diverticulitis in November 2004.  The veteran continues to 
include various symptoms such as diarrhea, constipation, 
reflux, and diverticulitis in connection with his claim for 
an increased rating for esophageal reflux disease.  For 
purposes of this specific claim (increased rating for 
esophageal reflux disease), the Board cannot consider 
symptoms referable to those separate distinct conditions for 
which service connection has not been established.  The 
claims for service connection for constipation and 
diverticulitis are remanded in the remand attached to this 
decision.

On VA treatment for HIV follow-up treatment in February 2005, 
the veteran reported having had diarrhea since starting 
cancer therapy.

VA treatment records from June 2005 reflect complaints of 
daily reflux and diarrhea.  Esophagogastroduodenoscopy in 
July 2005 was normal except for a small nodule in the 
duodenal bulb.  Gastrointestinal flex sigmoidoscopy was 
normal except for mild left-sided diverticulosis.  

This evidence indicates that the veteran does have recurrent 
epigastric problems and dysphagia, accompanied by some 
reflux.  He may have some chest pain of gastrointestinal 
origin.  However, he does not have persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  
Therefore, a 30 percent rating is not warranted in this case.  
At best, the veteran's symptoms more closely approximate the 
criteria for a 10 percent rating in that he has two or more 
of the symptoms for the 30 percent evaluation but with lesser 
severity.  

The Board therefore concludes that the veteran's esophageal 
reflux disease is no more than 10 percent disabling.  As the 
preponderance of the evidence is against this claim, the 
"benefit-of-the-doubt" rule is not applicable, and the 
Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert, supra.
  
Chondromalacia of the right knee

Right knee chondromalacia is now rated 10 percent.  The 
veteran complains of aches and pains, difficulty using 
stairs, and loss of feeling in his right leg.

In this case, there is no evidence of arthritic involvement 
of the right knee on any X-rays.  Therefore, the criteria 
governing evaluation of arthritis of joints do not apply 
here.  See 38 C.F.R. § 4.71a, DC 5003 (2004).

Chondromalacia is evaluated based on limitation of motion of 
the affected joint.

A 0 percent rating is warranted when leg flexion is limited 
to 60 degrees.  A 10 percent rating is warranted when leg 
flexion is limited to 45 degrees.  A 20 percent rating is 
warranted when leg flexion is limited to 30 degrees.  A 30 
percent rating is warranted when leg flexion is limited to 15 
degrees; this rating is the maximum available rating under 
this diagnostic code.  38 C.F.R. § 4.71a, DC 5260 (2004).

A 0 percent rating is warranted when leg extension is limited 
to 5 degrees.  A 10 percent rating is warranted when leg 
extension is limited to 10 degrees.  A 20 percent rating is 
warranted when leg extension is limited to 15 degrees.  A 30 
percent rating is warranted when leg extension is limited to 
20 degrees.  A 40 percent rating is warranted when leg 
extension is limited to 30 degrees.  A 50 percent rating is 
warranted when leg extension is limited to 45 degrees.  38 
C.F.R. § 4.71a, DC 5261 (2004).

Separate ratings may be warranted in specific circumstances 
based on either limited knee extension or limited knee 
flexion.  VAOPGCPREC 9-2004 (Sep. 17, 2004), 69 Fed. Reg. 
59990 (2004).

The veteran described right knee pain on a September 2001 VA 
examination.  The diagnosis was mild arthralgia of the right 
knee.

An October 2002 VA examination revealed mild arthralgias of 
both knees, with only mild loss of function.  Range of motion 
of the knees was normal, and there was no swelling or 
tenderness in either knee joint.  X-rays were also normal.  

A September 2004 VA examination was normal for the right 
knee, and it revealed no visual abnormality.  Range of motion 
was from 0 to 135 degrees, without crepitus on motion.  There 
was no varus or valgus deformity as he moved.  Medial 
collateral ligaments were intact.  Testing was negative.  The 
patella was stable.  He had mild tenderness along the medial 
aspect of the patella.  The current X-ray showed small 
patellar spurs with very minor narrowing of the medial joint 
space, but no acute fractures or any significant bone or 
joint abnormalities.  The diagnosis was right knee 
arthralgia.  The examiner noted that previous X-rays had been 
normal, and there was no evidence of inflammatory component.  
His right knee arthralgia appeared to produce mild, if any, 
impairment and no restriction on his ability to be 
employable.  The examiner also stated that the veteran's 
medications had not caused gout.  

Thus, the evidence clearly demonstrates full range of motion 
of the veteran's right knee, despite the presence of some 
pain.  At best, examinations in October 2002 and September 
2004 have identified no more than mild impairment or loss of 
function, which may serve as a basis for the 10 percent 
rating now in effect.  However, there is no basis for an 
increase in the 10 percent rating now in effect for 
chondromalacia of the right knee on the basis of either 
limited flexion or limited extension.  See 38 C.F.R. § 4.71a, 
DCs 5260-61; VAOPGCPREC 9-2004, 69 Fed. Reg. 59990 (2004).

As the preponderance of the evidence is against this claim, 
the "benefit-of-the-doubt" rule is not applicable, and the 
Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert, supra.

Asthma

The veteran's asthma is now rated 30 percent.  The veteran 
contends that he has three to four asthma attacks per week, 
with chest pain and numbness in his chest and extremities.  
He reports using several inhalers, including a Nebulizer 
machine.  His brother also testified in March 2003 regarding 
the veteran's symptoms.

A 10 percent rating is warranted for bronchial asthma with 
FEV-1 of 71 to 80 percent predicted, or; FEV-1/FVC of 71 to 
80 percent, or; intermittent inhalational or oral 
bronchodilator therapy.  A 30 percent rating is warranted for 
FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC of 56 to 
70 percent, or; daily inhalation or oral bronchodilator 
therapy, or inhalation anti-inflammatory medication.  A 60 
percent rating requires FEV-1 of 40 to 55 percent predicted, 
or; FEV- 1/FVC of 40 to 55 percent, or; at least monthly 
visits to a physician for required care of exacerbations, or; 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  38 C.F.R. § 4.97, DC 
6602.

Spirometric evaluation in October 1997 included an FEV-1 of 
70 percent and an FEV-1/FVC of 78.5 percent.  The study was 
abnormal, with evidence of mild obstruction and only minimal 
improvement after bronchodilators.

In June 2000, the veteran's asthma was described as mild and 
intermittent.  However, because of intolerance to 
bronchodilators, regular inhaled corticosteroids were 
justified.  Pulmonary function testing from June 2000 
revealed an FEV-1 of 67 percent and an FEV-1/FVC of 71 
percent; on a second test, the FEV-1 was 74 percent and the 
FEV-1/FVC was 72 percent.  

An August 2000 chest X-ray for complaints of chest pain 
showed no acute pleural or parenchymal disease.  A December 
2000 chest X-ray showed no evidence of pleural or pulmonary 
disease.

The veteran complained of problems with rhinitis and asthma 
in December 2000, including nasal drainage and stuffiness.  
Impressions included probable sinusitis, as well as probable 
asthma; although he had recent problems with shortness of 
breath, he was wheeze-free and has reasonably good airflow at 
present.  

On VA examination in September 2001, the veteran denied 
having had any recent asthma attack.  He was using inhalers, 
but he was unable to take steroids because he was HIV-
positive.  The diagnosis was asthma, controlled with 
Albuterol.  

The veteran's asthma was reportedly under adequate control in 
March 2002.  At that time, he was having one or two attacks 
per week that required the use of a steroid inhaler and 
antihistamines.  Spirometry showed an FEV-1 of 70 percent

In September 2002, the veteran reported that his asthma was 
not doing well; he described increased symptoms.  A treating 
VA doctor diagnosed inadequately controlled asthma, noting 
that the veteran's rates were stable but that his symptoms 
were up and that he still had moderately severe obstruction.  

The veteran complained of a persistent cough in August 2003.  
The etiology was unclear.  Even though asthma, post-drainage 
syndrome, or reflux remained the leading possibilities, the 
examiner was not sure that asthma was the issue.  Another 
consideration was sinusitis.  

In March 2004, it was noted that his reactive airway disease 
was under control with medication, but that he had coughing 
with that medication.  VA progress notes generally show his 
asthma as being well controlled later in 2004 and 2005.  He 
was getting good relief from Albuterol, although he preferred 
nebulizer treatment.  On VA treatment in February 2005, his 
asthma was described as usually well controlled, although he 
developed dyspnea on exertion.

On VA examination in September 2004, the examiner commented 
that he had been unable to find any documentation of any 
hospitalization or emergency room visit for asthma or of any 
documented exacerbation of asthma.  The examiner diagnosed 
mild, well-controlled asthma, which did not affect his 
employability.  The pulmonary function tests revealed an FEV-
1 of 56 percent of the predicted value.  The FEV-1/FVC was 76 
percent.  The tests showed no airway obstruction, but he had 
decreased FVC and restriction, as well as mild restrictive 
ventilatory defect and moderate diffusion impairment.      

In an February 2005 addendum to the September 2004 VA 
examination, the examiner commented that the veteran's 
September 2004 pulmonary function test had revealed no airway 
obstruction and that therefore there was no clinical 
indication for post-bronchodilator results.

This evidence demonstrates that the veteran's service-
connected asthma meets the numerical and qualitative criteria 
for a 30 percent rating.  The FEV-1 and FEV-1/FVC levels fit 
squarely within the criteria for a 30 percent rating under DC 
6602.  Notably, the most recent examination (September 2004) 
included a reading of 56 percent for the FEV-1 level, which 
is right above the borderline for a 30 percent rating under 
DC 6602.  The Board is mindful of the veteran's complaints of 
frequent asthma attacks and the use of Nebulizers.  However, 
he does not have at least monthly visits to a physician for 
required care of exacerbations, or intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.  It appears that the use of corticosteroids 
may be contraindicated by the veteran's HIV treatment.  
Nevertheless, the disability picture does not more closely 
approximate the criteria for a 60 percent rating under DC 
6602.  In the event that the veteran experiences continuing 
deterioration in his asthma, he should seek an increased 
rating at that time.  But at this point, an increase in the 
30 percent rating for asthma now in effect is not warranted 
under DC 6602.

As the preponderance of the evidence is against this claim, 
the "benefit-of-the-doubt" rule is not applicable, and the 
Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert, supra.

Plantar keratoses of both feet

Since January 25, 2001, separate ratings have been in effect 
for plantar keratoses of the right foot and of the left foot.  
Prior to that, a single 10 percent rating had been in effect 
for plantar keratoses of both feet.  The veteran has written 
and testified that he has such pain in his feet that he 
cannot stand; he also reports stinging.  He indicates that he 
undergoes debridement at six-week intervals.   

The plantar keratoses of the veteran's feet have been 
evaluated generally under the criteria relating to skin 
disabilities.  See 38 C.F.R. § 4.118 (2002 and 2004).  The 
Board will consider all potentially applicable diagnostic 
codes, including any revisions thereto.

The schedular criteria governing the evaluation of skin 
disabilities changed during the pendency of this appeal.  See 
67 Fed. Reg. 49,590 (July 31, 2002) (effective Aug. 30, 
2002), codified at 38 C.F.R. § 4.118 (2004).  Review of the 
claims must include consideration of both the old and the new 
criteria.  Where a law or regulation changes during the 
pendency of a claim for an increased rating, the Board should 
first determine whether the revised version is more favorable 
to the veteran.  In so doing, it may be necessary for the 
Board to apply both the former and revised versions of the 
regulation.  However, if the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) (West 2002) can be no 
earlier than the effective date of that change.  See 
VAOPGCPREC 3-2000 (2000) (Apr. 10, 2000), 65 Fed. Reg. 33,421 
(May 23, 2000); DeSousa v. Gober, 10 Vet. App. 461, 467 
(1997).

The old criteria for evaluating benign new skin growths 
referenced the criteria for eczema.  38 C.F.R. § 4.118, DC 
7819 (2002).  Eczema warranted a 10 percent rating for 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  A 30 percent rating was warranted 
for constant exudation or itching, extensive lesions, or 
marked disfigurement.  38 C.F.R. § 4.118, DC 7806 (2002).

The new criteria for evaluating benign skin neoplasms 
reference, in pertinent part, the criteria for evaluating 
scars (DCs 7801-05) or impairment of function.  38 C.F.R. 
§ 4.118, DC 7819 (2004).  

Under the old criteria, scars that are superficial, tender, 
and painful on objective demonstration warrant a 10 percent 
rating.  38 C.F.R. § 4.118, DC 7804 (2002).  This is the 
maximum available rating under this code.  This 10 percent 
evaluation will be assigned when the requirements are met, 
even though the location may be on the tip of the finger or 
toe and the rating may exceed the amputation value for the 
limited involvement.  38 C.F.R. § 4.118, DC 7804, Note 
(2002).  

Under the new criteria, scars that are superficial and 
painful on examination warrant a 10 percent rating; again, 
this is the maximum available rating under this code.  
38 C.F.R. § 4.118, DC 7804 (2004).  A superficial scar is one 
not associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118, DC 7804, Note 1 (2004).  In such a case, a 10 
percent rating will be assigned for a scar on the tip of a 
finger or toe even though amputation of the part would not 
warrant a compensable evaluation.  38 C.F.R. § 4.118, DC 
7804, Note 2 (2004).

Under both the old and the new versions, other scars are to 
be rated on the basis of limitation of function of the 
affected part.  38 C.F.R. § 4.118, DC 7805 (2002 and 2004).  
In this regard, moderate foot injuries warrant a 10 percent 
rating; moderately severe foot injuries warrant a 20 percent 
rating; and severe foot injuries warrant a 30 percent rating.  
38 C.F.R. § 4.71a, DC 5284 (2002 and 2004).  

In April 1996, there were numerous callosities on his feet, 
with perhaps a plantar wart over the metatarsal region.  
Evaluation in November 1996 (during the veteran's 
incarceration) described chronic episodes of gout with marked 
bilateral pes planus.  Additional records from this timeframe 
show more treatment for gout.    

VA progress notes from 2001 include complaints of a painful 
sole of the right foot and a diagnosis of neuropathic changes 
of the right foot associated with diabetes.  

The veteran described painful lesions on his feet on a 
September 2001 VA examination.  

The veteran reported in May 2002 that his walking was all 
right, but when he had flare-ups of gout and warts on the 
bottoms of his feet, he had difficulty walking.  

On complaint of pain in July 2003, examination identified 
multiple hyperkeratotic lesion underlying the third 
metatarsal heads of the left and right feet.  Debridement was 
planned.  

On VA examination in September 2004, the veteran's right foot 
was reportedly more troublesome than the left, and he had 
undergone debridement of calluses from time to time.  He 
reportedly had been on his feet much less in recent months 
because of chemotherapy and radiation therapy-related 
fatigue.  Therefore, he felt that his foot conditions were 
not as bad as they had been in the past.  Examination 
revealed an enlarged callus over the head of the third 
metatarsal of the right foot, it was 1.5 cm in diameter, and 
it was firm and tender.  He had two small calluses on his 
left foot, measuring less than 0.5 cm wide and 1 cm long, 
which were medial and lateral to the second metatarsal head 
with much less tenderness there.  The examiner described the 
left foot plantar keratosis as minimal to mild and the right 
foot plantar keratosis as mild to moderate in severity.  The 
examiner noted that pending debridement should result in 
improvement.  There were no skin abnormalities noted.  There 
was no loss of tissue, but he did have some callous 
formation.  At present, he did not have orthotics or special 
shoes.  Neither disability impaired his ability to work.  The 
examiner also stated that the veteran's medications had not 
caused gout.  

A January 2005 VA progress note describes multiple 
hypertrophy of skin lesions, which the veteran characterized 
as painful.  Debridement of the skin lesions was planned.  
His feet were found to be in good condition on a February 
2005 VA podiatry clinic appointment.  

This evidence demonstrates that the veteran in fact has had 
longstanding disability due to plantar keratoses of both 
feet.  The record indeed shows that the veteran undergoes 
debridement from time to time and that he has pain associated 
with the keratoses of both feet.  However, the September 2004 
VA examination characterized the left foot plantar keratosis 
as minimal to mild and the right foot plantar keratosis as 
mild to moderate in severity.  In view of this evidence, and 
evidence suggesting painful feet due to non-service-connected 
diabetic neuropathy, the Board concludes that a 10 percent 
rating is certainly the highest available rating under the 
applicable criteria relating to skin disabilities (both 
versions of DCs 7804 and 7819) and that a 10 percent rating 
is the highest merited rating based on limitation of the 
function of the feet (moderate foot injuries under DC 5284).  
Thus, the Board denies the claims for increased ratings for 
plantar keratoses of the left and right feet.  As the 
preponderance of the evidence is against the claims, the 
"benefit-of-the-doubt" rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert, supra.

Below, the Board will discuss the separate issues of earlier 
effective dates for the separate 10 percent ratings for each 
disability.




Coronary artery disease

The veteran's coronary artery disease has been rated 30 
percent disabling since August 30, 2000.  He states that he 
has chest pain, weakness, and difficulties associated with 
his coronary artery disease.  He states that he has to rest 
frequently.  

VA amended the schedular criteria for evaluating 
cardiovascular disabilities, effective January 12, 1998.  

Under the old criteria (prior to January 12, 1998), a 30 
percent rating was warranted for arteriosclerotic heart 
disease after six months following typical coronary occlusion 
or thrombosis, or with history of substantiated anginal 
attack, ordinary manual labor feasible.  A 60 percent rating 
was warranted following typical history of acute coronary 
occlusion or thrombosis, or with a history of substantiated 
repeated anginal attacks, more than light manual labor not 
feasible.  For a 100 percent rating, there must be 
arteriosclerotic heart disease during and for 6 months 
following active illness from coronary occlusion or 
thrombosis, with circulatory shock, etc.  38 C.F.R. § 4.104, 
DC 7005 (1997).

The rating formula for arteriosclerotic heart disease 
(coronary artery disease) under the current rating criteria 
incorporates objective measurements of the level of physical 
activity, expressed numerically in METs (metabolic 
equivalents), at which cardiac symptoms develop.  One MET is 
the energy cost of standing quietly at rest and represents an 
oxygen uptake of 3.5 milliliters per kilogram of body weight 
per minute.  See 38 C.F.R. § 4.104, Note 2 (2004).  METs are 
measured by means of a treadmill test, if possible.  Ibid.

A 30 percent rating is warranted for documented coronary 
artery disease resulting in a workload of greater than 5 METs 
but not greater than 7 METs that results in dyspnea, fatigue, 
angina, dizziness, or syncope; or, there is evidence of 
cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  A 60 percent rating is warranted 
where there is more than one episode of acute congestive 
heart failure in the past year; or where a workload of 
greater than 3 METS but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope; or where 
there is left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  In order for a claimant to 
receive a 60 percent rating based on left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent, 
Diagnostic Code 7005 does not require a separate showing of 
left ventricular dysfunction in addition to an ejection 
fraction of 30 to 50 percent.  Otero-Castro v. Principi, 
16 Vet. App. 375, 382 (2002).  A 100 percent rating requires 
chronic congestive heart failure, or; workload of 3 METs or 
less results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  38 C.F.R. § 4.104, DC 7005 
(2004).

Where the law changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
veteran will apply unless Congress provides otherwise.  
Where, as here, the amended regulations expressly provide an 
effective date and do not allow for retroactive application, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  See 38 
U.S.C.A. § 5110(g) (West 2002) (where compensation is awarded 
pursuant to any Act or administrative issue, the effective 
date of such award or increase shall be fixed in accordance 
with the facts found, but shall not be earlier than the 
effective date of the Act or administrative issue); see also 
VAOPGCPREC 3-2000 (Apr. 10, 2000), 65 Fed. Reg. 33,421 (May 
23, 2000).

According to a December 1997 echocardiogram, the veteran had 
normal left ventricular size and function; the ejection 
fraction was 65 percent.

The record includes various complaints of chest pain from the 
late 1990s to the present. 

Private medical records from March 1999 described the 
veteran's chest pain as not being cardiac-related.  

In mid- and late 2000, the veteran was repeatedly seen for 
chest pain and angina pectoris.  Myocardial infarction was 
ruled out by enzymes, but he did have class II angina and 
evidence of left anterior descending artery defect on 
testing.  An August 2000 sestamibi study showed scan evidence 
for ischemia in the left anterior descending coronary artery.  
On consultation with cardiology in August 2000, it was felt 
that he would not be a candidate for coronary artery bypass 
grafting unless he had very severe coronary artery disease, 
given his HIV.  In November 2000, on treatment for unstable 
angina, the veteran reported having had daily episodes of 
chest pain for the past two years.  

A December 2000 chest X-ray showed left ventricular 
hypertrophy.

VA cardiac catheterization in January 2001 showed a normal 
left anterior descending artery, a normal left circumflex 
artery, a normal right coronary artery, and only minor 
irregularities of the left main coronary artery.  The 
conclusion was luminal irregularities.

The veteran complained of chest pain in April 2002, which was 
diagnosed as angina.  But evaluation did not reveal any acute 
ischemia or infarction.  Gastrointestinal etiology seemed 
likely.  

On an October 2002 VA examination, the veteran described 
shortness of breath, orthopnea, nocturnal dyspnea, and let-
arm numbness.  The examiner commented that coronary artery 
disease was not documented because the veteran had not 
undergone any coronary arteriograms.  Heart examination was 
essentially negative; the examiner did not hear any heart 
murmurs or extra sounds, and the heart was not enlarged.  The 
diagnosis was atypical chest pain with a positive sestamibi 
study.  However, while coronary artery disease was suspected, 
it was not documented.  The veteran had normal left 
ventricular function, and his MET level was greater than 
five.  In a February 2003 addendum, the examiner clarified 
that the MET level (previously described as "greater than 
five") was in fact seven.    

VA cardiovascular testing in April 2004 showed normal 
perfusion and wall motion; the ejection fraction was 61 
percent.  

In April 2004, the veteran reported near faintness, chest 
tightness, and difficulty breathing; the diagnosis was near 
syncope, but the treating doctor doubted that the source of 
the problems was cardiac in nature.  

The veteran has also described having recurrent angina (chest 
pain) on various other VA medical appointments.  In June 
2004, the veteran reported having had intermittent chest pain 
over the past three to four months.  VA doctors noted in 
August 2004 that the veteran had been seen several times for 
heart problems stemming from ischemic heart disease, 
hypotension, and chest pain.

Under the old criteria, the veteran's coronary artery disease 
certainly manifested a history of substantiated anginal 
attack with ordinary manual labor feasible.  But he did not 
present with a typical history of acute coronary occlusion or 
thrombosis or with a history of substantiated repeated 
anginal attacks with more than light manual labor not 
feasible.  Thus, a 60 percent rating is not warranted under 
the old criteria.  38 C.F.R. § 4.104, DC 7005 (1997).

Under the new criteria, his cardiovascular disability permits 
a workload of 7 METs before resulting in dyspnea, fatigue, 
angina, dizziness, or syncope; and there is evidence of left 
ventricular hypertrophy.  However, he has not had any acute 
congestive heart failure in the past year; a workload of 
greater than 3 METS but not greater than 5 METs that results 
in dyspnea, fatigue, angina, dizziness, or syncope; or left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  38 C.F.R. § 4.104, DC 7005 (2004).  Thus, a 60 
percent rating (the next-higher available rating) is not 
warranted under the new criteria at any time since the 
original date of service connection in August 2000.  See 
Fenderson, supra (regarding "staged ratings").  

As the preponderance of the evidence is against this claim, 
the "benefit-of-the-doubt" rule is not applicable, and the 
Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert, supra.



III.  Claims for earlier effective dates

The veteran's coronary artery disease has been rated 30 
percent disabling since August 30, 2000, the effective date 
of the original award of service connection.  

From May 1979 to January 24, 2001, a 10 percent rating was in 
effect for plantar keratoses of both feet.  Effective January 
25, 2001, the RO assigned separate 10 percent ratings for 
plantar keratoses of the left foot and of the right foot.  

A 0 percent rating had been in effect for chondromalacia of 
the right knee since May 1979.  Effective September 18, 2001, 
the RO assigned a 10 percent rating for the condition.  

In all three instances, the veteran seeks earlier effective 
dates based on his account of the development of his 
symptomatology.  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A § 
5110; 38 C.F.R. § 3.400(b)(2).

The effective date of an award of an increased rating is the 
earliest date as of which it is ascertainable that an 
increase in disability has occurred if the application for an 
increased rating is received within one year from such date.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o); Harper v. 
Brown, 10 Vet. App. 125, 126 (1997).

The applicable statutory and regulatory provisions require 
that the Board look to all communications in the file that 
may be interpreted as applications or claims, formal and 
informal, for increased benefits and, then, to all other 
evidence of record to determine the "earliest date as of 
which," within the year prior to the claim, the increase in 
disability was ascertainable.  See 38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. §§ 3.400(o)(2), 3.155(a); Servello v. Derwinski, 3 
Vet. App. 196 (1992); Quarles v. Derwinski, 3 Vet. App. 129 
(1992).

Thus, the starting point is the date of filing of these 
claims.  

The record reveals that the veteran actually filed a claim 
for increased compensation for plantar warts, chondromalacia, 
and angina on May 16, 1996.  These claims remained pending 
until finally adjudicated by the RO in the rating decisions 
that are the subject of this appeal.  In fact, in July 2002 
correspondence, the RO acknowledged that it had never issued 
a formal decision on the May 1996 claims.  

With regard to right knee chondromalacia, there really is no 
evidence of complaint of or treatment for that disability 
within the time period under consideration until the 
September 2001 VA examination; at that time, he complained of 
right knee pain and the diagnosis was mild arthralgia of the 
right knee.  As this is the first evidence of compensable 
disability involving the right knee in connection with the 
May 1996 increased rating claim, the Board finds no basis to 
disturb the effective date already in place (i.e., September 
18, 2001).

With regard to the separate 10 percent ratings for plantar 
keratoses of the right and left feet, the Board concludes 
that the evidence shows that the veteran had compensable 
disability involving both feet at the time of his May 1996 
claim.  Records from his period of incarceration include 
references to foot problems, including debridement.  
Accordingly, under the rating criteria discussed above in the 
section regarding the increased ratings claims, the veteran 
was entitled to separate 10 percent ratings for plantar 
keratoses of the right and left feet as of the time of filing 
of the May 1996 claim.  Subject to the withholding of VA 
disability benefits during the veteran's incarceration from 
May 28, 1996, to March 9, 2000, the veteran's earlier 
effective date claim regarding these disabilities is granted. 

Finally, the veteran also seeks an effective date earlier 
than August 30, 2000, for the award of service connection and 
assignment of a 30 percent rating for coronary artery 
disease.  His May 1996 claim included statements about 
angina, and in the course of the adjudication, the claim 
developed into an original claim for service connection for 
coronary artery disease.  

Records from the late 1990s include many complaints of chest 
pain, some of which were not felt to be cardiac-related in 
origin.  Indeed, a December 1997 echocardiogram was normal.  
There is no evidence that he had any diagnosed coronary 
artery disease until August 2000, when testing for angina 
revealed a defect with his left anterior descending artery.  
From this point forward, the evidence confirmed the presence 
of coronary artery disease.  

The Board is mindful of the veteran's complaints of chest 
pain.  However, until August 2000, the competent medical 
evidence did not yet show coronary artery disease.  See 
Espiritu, supra.  Indeed, an October 2002 VA heart 
examination also concluded that there was no evidence of 
diagnosed coronary artery disease prior to August 2000, 
despite the veteran's complaints of chest pain that appeared 
to have gone as far back as 1998.  The veteran is therefore 
not entitled to an effective date earlier than August 30, 
2000, for the award of service connection and assignment of a 
30 percent rating for coronary artery disease.

IV.	Withholding of (or reduction in) benefit payments
during incarceration from May 28, 1996, to March 9, 2000

The veteran contends that the law that reduced his 
compensation benefits to the 10 percent level during his 
period of incarceration from May 28, 1996, to March 9, 2000, 
in unconstitutional because he had become entitled to the 
benefits prior to the effective date of the law; he thus 
argues that the law authorizing the reduction in payments 
serves as an ex post facto law.  He also contends that he did 
not receive any checks during his incarceration.

A veteran who is incarcerated in a federal, state, or local 
penal institution in excess of 60 days for conviction of a 
felony offense committed after October 7, 1980, and has a 
combined rating of 20 percent or more shall not be paid an 
amount that exceeds the rate under 38 U.S.C.A. § 1114(a) 
(West Supp. 2005), which is the 10 percent rate.  38 U.S.C.A. 
§ 5313 (West 2002).  

The relevant regulation further clarifies that individuals to 
whom this law applies are as follows:  (1) a person 
incarcerated for a felony committed after October 7, 1980; 
(2) a person incarcerated after September 30, 1980 
(regardless of when the felony was committed) when the person 
was incarcerated on October 7, 1980, and a compensation award 
is approved after September 30, 1980; or (3) a veteran 
incarcerated on October 7, 1980, in a federal, state, or 
local penal institution for a felony committed before that 
date and who remains incarcerated for that felony as of 
December 27, 2001.  38 C.F.R. § 3.665 (2004); see Bolton v. 
Brown, 8 Vet. App. 185, 192-4 (Ivers, J., concurring).

The Board notes that 38 C.F.R. § 3.665 was recently amended 
in part.  See 68 Fed. Reg. 34,542 (June 10, 2003).  However, 
these amendments concern reduction of benefits for fugitive 
felons and thus have no relevance to the instant case.  

In order for the statutory limitation to take effect, four 
prerequisites must be established:  (1) incarceration, (2) in 
a Federal, state, or local penal institution, (3) in excess 
of 60 days, and (4) for conviction of a felony offense (or 
misdemeanor under § 1505).  VAOPGCPREC 10-2001 (May 24, 
2001), 66 Fed. Reg. 33313 (2001).  The veteran meets all of 
these requirements.  He was (1) incarcerated (2) in a federal 
penal institution (3) for more than 60 days (4) for a felony.  
Moreover, he was incarcerated from 1996 to 2000, which is 
many years after the delimiting date of October 7, 1980 in 
the regulation.  Therefore, the veteran's disability payments 
were required to be reduced to the 10 percent level under 
38 U.S.C.A. § 5313 and 38 C.F.R. § 6.665.

The Board notes that the record, while not inclusive of all 
documents that might be helpful, does include all documents 
that are necessary for purposes of determining whether the 
veteran is the type of individual to whom 38 U.S.C.A. 5313 
and § 38 C.F.R. § 6.665 apply.  For instance, the file 
includes correspondence from the Criminal Investigation 
Division of the Internal Revenue Service that it was 
conducting an investigation into the veteran's income tax 
liability for himself and for several corporations for the 
period between 1987 and 1989, thus indicating that the focus 
was on the commission of a crime after October 1980.  
Moreover, in November 1996, the RO requested confirmation of 
the particulars of the veteran's incarceration (including the 
date of the offense and the type of crime).  Although a reply 
from the Federal Medical Center is not of record, there is 
nothing to suggest that the veteran's conviction did not fit 
squarely within the parameters of the applicable law and 
regulation.  Indeed, the veteran does not dispute that he was 
incarcerated for a felony committed after October 1980; his 
arguments focus on the question of whether the reduction in 
benefit payments was an ex post facto law.  The record is 
thus sufficient to show that the veteran was incarcerated at 
a federal facility for a felony committed after October 1980.

With regard to the veteran's argument that the reduction of 
his benefit payments constitutes an ex post facto law, the 
Board notes that the United States Court of Appeals for 
Veterans Claims (Court) (formerly the United States Court of 
Veterans Appeals) has addressed the same arguments in Latham 
v. Brown, 4 Vet. App. 265 (1993), aff'd 11 F.3d 1070 (Fed. 
Cir. 1993) (table), a similar case involving the reduction of 
benefit payments to incarcerated felons under a similar 
statute and regulation regarding pension benefits.  See 
38 U.S.C.A. § 1505 (West 2002); 38 C.F.R. § 3.666 (2004).  
The Court held that the provisions in question there were not 
ex post facto laws or bills of attainder.  Latham, 4 Vet. 
App. at 268-69.  There is no persuasive reason in either the 
veteran's arguments or on review by the Board that would 
warrant a different outcome with respect to the specific 
provisions of law at issue in this appeal.

Therefore, the Board concludes that the reduction in the VA 
disability compensation benefits during the period of the 
veteran's incarceration (May 28, 1996, to March 9, 2000) was 
not in error.  In this case, the law, not the evidence, is 
dispositive, and the Board must deny the claim.  See Mason v. 
Principi, 16 Vet. App. 129, 131-32 (2002); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).

As noted above, the veteran also has filed a lost checks 
claim with regard to VA disability compensation benefit 
checks during the period of incarceration from May 28, 1996, 
to March 9, 2000.  That matter has been referred to the RO 
for action.  


ORDER

Service connection for HIV is denied.

Service connection for type II diabetes mellitus, with 
retinopathy, neuropathy, and nephropathy, is denied.

Service connection for sinusitis is denied.

An increased rating for esophageal reflux disease is denied.

An increased rating for right knee chondromalacia is denied.

An increased rating for asthma is denied.

An increased rating for plantar keratosis of the left foot is 
denied.

An increased rating for plantar keratosis of the right foot 
is denied.

An effective date earlier than September 18, 2001, for the 
assignment of a 10 percent rating for right knee 
chondromalacia is denied.

An effective date of May 16, 1996, for the assignment of 
separate ratings for right and left foot plantar keratoses is 
granted, subject to the laws and regulations governing the 
disbursement of monetary benefits.

An effective date earlier than August 30, 2000, for the award 
of service connection and a 30 percent rating for coronary 
artery disease is denied.

The claim of an error in the withholding or reduction of VA 
disability compensation benefits during a period of 
incarceration from May 28, 1996, to March 9, 2000, is denied.


REMAND

Additional development is needed with respect to several 
claims.

First, additional development and referral is required with 
regard to the veteran's TDIU rating claim.  He contends that 
he has been unable to work since 1993 as a result of service-
connected disabilities.

A TDIU rating may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16(a) (2004).  

Currently, service connection is in effect for the following 
disabilities: bronchial asthma (30 percent disabling); 
coronary artery disease (30 percent); hypertension (10 
percent); esophageal reflux disease (10 percent); plantar 
keratosis of the left foot (10 percent); plantar keratosis of 
the right foot (10 percent); chondromalacia of the right knee 
(10 percent); pseudofolliculitis barbae (10 percent); and 
hypertensive retinopathy (0 percent).  The combined 
disability rating for all of these disabilities (when 
considering the bilateral factor with regard to the foot 
disabilities) now stands at 80 percent.  Although service 
connection is in effect for many disabilities, these 
disabilities do not satisfy the purely numerical requirements 
for a TDIU rating under 38 C.F.R. § 4.16(a).

However, where the percentage requirements of 38 C.F.R. 
§ 4.16(a) are not met, entitlement to the benefit on an 
extraschedular basis may be considered when the veteran is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, and 
consideration is given to the veteran's background including 
his employment and educational history.  38 C.F.R. 
§§ 3.321(b), 4.16(b) (2004).  In determining whether the 
veteran is entitled to a TDIU rating, neither non-service-
connected disabilities or advancing age may be considered.  
38 C.F.R. § 4.19 (2004).

The veteran states that he has not worked since February 
1993, when he was self-employed in security.  He has 
completed more than four years of college.  

The veteran's post-service medical records reflect treatment 
for numerous medical issues, including both service-connected 
disabilities and non-service-connected disorders (such as 
rectal and anal cancer, an ulcer, gout, and hyperlipidemia 
associated with HIV treatment).  

The evidence demonstrates that the veteran is certainly 
restricted from seeking or maintaining gainful employment.  
Much of the evidence indicates that this level of disability 
is attributable to non-service-connected disabilities (HIV; 
cancer).  But it is not entirely clear whether the veteran's 
service-connected disabilities now play any role in the 
veteran's employability, especially when considered together.  

On VA examination in September 2001, diagnoses included 
several service-connected disabilities (asthma, controlled 
with Albuterol; hypertension, controlled; symptomatic 
gastroesophageal reflux disease; and mild arthralgia of the 
right knee) and several non-service-connected disorders (HIV-
positive; diabetes mellitus, with retinopathy, neuropathy, 
and nephropathy; hyperlipidemia; and rectal condyloma with 
carcinoma in situ).  The examiner opined that the veteran was 
100 percent disabled and 100 percent unemployable.

By contrast, the September 2004 VA examination concluded that 
neither esophageal reflux disease, right knee chondromalacia, 
asthma, or plantar keratoses of the right or left feet 
rendered the veteran unemployable.  Also, according to an SSA 
disability award, the veteran has been disabled for SSA 
purposes since November 1998 because of HIV infection and 
squamous cell carcinoma of the anus.  

This record reveals several areas that require clarification.  
Although the September 2004 VA examination concluded that 
several of the veteran's service-connected disabilities 
(asthma, esophageal reflux disease, plantar keratoses, right 
knee chondromalacia) did not individually render the veteran 
unemployable, the examination report did not discuss whether 
all of the veteran's service-connected disabilities 
(including the ones mentioned in this paragraph) affected the 
veteran's employability.  Moreover, the September 2004 VA 
examination did not address the impact, if any, of coronary 
artery disease on employability.  In light of this, the more 
prudent and thorough course of action is to re-examine the 
veteran to assess the current nature and severity of his 
disabilities and to evaluate what role, if any, all of his 
service-connected disabilities have with regard to his 
employability.  

In addition, as noted above, all of the service-connected 
disabilities combine to produce an 80 percent disability 
rating.  Under these circumstances, extraschedular 
consideration may be warranted.  Therefore, on remand, the RO 
should consider whether referral to the appropriate 
departmental officials is warranted under 38 C.F.R. § 4.16(b) 
and, if so, it should refer the TDIU rating claim to such 
officials.  See Bowling v. Principi, 15 Vet. App. 1, 10 
(2001); see also VAOPGCPREC 6-96 (Aug. 16, 1996), 61 Fed. 
Reg. 66749 (1996).

In addition, the veteran has expressed disagreement with 
several more issues.  In September 2003, the Board issued a 
final decision that, in part, denied a claim for an increased 
rating for hypertension.  Thereafter, the veteran continued 
to seek an increased rating.  Since the Board's September 
2003 decision was final with regard to the earlier claim for 
an increased rating for hypertension, the post-Board decision 
claim by the veteran was a new claim for an increased rating 
for hypertension.  In this regard, the RO denied the new 
claim for an increased rating for hypertension in November 
2004.  On several occasions and in a timely fashion, see 
38 U.S.C.A. § 7105 (West 2002), the veteran has expressed 
disagreement with the RO's decision on this claim.  However, 
to date, the RO has not issued the veteran a statement of the 
case on this issue.  

In November 2004, the RO also denied service connection for 
constipation and for diverticulitis.  The veteran continues 
to insist that his service-connected esophageal reflux 
disease includes the additional symptoms manifested by 
constipation and diverticulitis.  He has expressed his 
continuing disagreement and desire to have these symptoms 
considered as service-connected in a timely fashion with 
respect to the November 2004 rating decision.  Therefore, on 
these two claims as well, the RO is required to issue the 
veteran a statement of the case.  

As no statement of the case appears to have been issued as to 
these three issues (increased rating for hypertension; 
service connection for constipation; service connection for 
diverticulitis), the Board must remand the case to the RO for 
appropriate action so that the veteran may have the 
opportunity to complete an appeal as to these issues, if he 
so desires.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
19.26 (2004); see Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the Board remands the case for the following 
actions:

1.  Schedule the veteran for an 
examination to assess the current nature 
and severity of the veteran's service-
connected disabilities.  The claims 
folder must be provided to the examiner.  
The examiner must evaluate and discuss 
the effect of all of the veteran's 
service-connected disabilities, both 
singly and jointly, on the veteran's 
employability.  The examiner should 
provide an opinion as to whether the 
veteran's service-connected 
disabilities, without consideration of 
his nonservice-connected disabilities, 
render him unable to secure or follow a 
substantially gainful occupation.

2.  Issue the veteran a statement of the 
case on the following issues:  increased 
rating for hypertension; service 
connection for constipation; service 
connection for diverticulitis.  Inform 
the veteran that he must file a timely 
and adequate substantive appeal in order 
to perfect an appeal of these issues to 
the Board.  See 38 C.F.R. §§ 20.200, 
20.202, and 20.302(b) (2004).  If a 
timely substantive appeal is not filed, 
these claims should not be certified to 
the Board.  If a timely substantive 
appeal is filed, subject to current 
appellate procedures, the case should be 
returned to the Board for further 
appellate consideration, if appropriate.

3.  Readjudicate the claim for a TDIU 
rating, including consideration of 
whether referral of the claim to the 
appropriate department officials under 
38 C.F.R. § 4.16(b) for extraschedular 
consideration is warranted.  If the 
decision on this claim remains adverse 
to the veteran, issue him a supplemental 
statement of the case and provide him 
with the appropriate opportunity for 
response.  Return the case to the Board 
thereafter, as appropriate.

The veteran has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The RO must 
treat these claims expeditiously.  Claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled expeditiously.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	HARVEY P. ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


